UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                       -v.-                                  S1 15 Cr. 174-02 (LGS)

 LUDWIG CRISS ZELAYA ROMERO,


                                Defendant.


               WHEREAS, on or about June 29, 2016, Ludwig Criss Zelaya Romero (the

“Defendant”), was charged with violations of (i) Title 21, United States Code, Sections 959 and

963 (“Count One”); Title 18, United States Code, Section 924(c)(1)(A) (“Count Two”); and (iii)

Title 18, United States Code, Section 924(o) (“Count Three”), set forth in Indictment S1 15 Cr.

174 (LGS) (the “Indictment”);

               WHEREAS the Indictment included forfeiture allegations with respect to Count

One seeking, pursuant to Title 21, United States Code, Sections 853 and 970, the forfeiture to the

United States of any and all property constituting or derived from any proceeds the Defendant

obtained directly or indirectly as a result of the offense charged in Count One of the Indictment,

and any and all property used or intended to be used in any manner or part to commit and to

facilitate the commission of the offense charged in Count One of the Indictment;

               WHEREAS, on April 16, 2018, the Defendant pleaded guilty to Count One and

Count Three of the Indictment pursuant to a plea agreement in which he admitted to the forfeiture

allegations in the Indictment; and

               WHEREAS Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure provides

that “no ancillary proceeding is required to the extent that the forfeiture consists of a money

judgment”;

                                                1
               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

               1.      As a result of the Defendant’s guilty plea to the offense charged in Count

One of the Indictment, a money judgment in the amount of $120,000 in United States currency

(the “Money Judgment”) shall be entered against the Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,

upon entry of this Preliminary Order of Forfeiture/Money Judgment, this Order is final as to the

Defendant, and shall be deemed part of the sentence of the Defendant, and shall be incorporated

into the judgment of conviction.

               3.      All payments on the Money Judgment shall be made by postal money order,

bank or certified check, made payable, in this instance to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Asset Forfeiture Unit, One St. Andrew’s Plaza, New York, New York 10007, and shall indicate

the Defendant’s name and case number.

               4.      Upon entry of this Preliminary Order of Forfeiture/Money Judgment, the

United States Marshals Service shall be authorized to deposit the payments on the Money

Judgment in the Assets Forfeiture Fund, and the United States shall have clear title to such forfeited

property.

               5.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Preliminary Order of Forfeiture/Money Judgment, the United States Attorney’s

Office is authorized to conduct any discovery needed to identify, locate, or dispose of forfeitable

property, including depositions, interrogatories, requests for production of documents and the

issuance of subpoenas, pursuant to Rule 45 of the Federal Rules of Civil Procedure.




                                                  2
         Case 1:15-cr-00174-LGS Document 514-1 Filed 05/10/21 Page 3 of 3




              6.      The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure.

              7.      The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture/Money Judgment to the United States Attorney’s Office, Southern

District of New York, Attn: Asset Forfeiture Unit, One St. Andrew’s Plaza, New York, New York

10007.

SO ORDERED:


______________________________________                             May 10, 2021
                                                                  ______________
THE HONORABLE LORNA G. SCHOFIELD                                  Date
UNITED STATES DISTRICT JUDGE




                                               3
